Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0234139 A1 (already of record).
Claim 1:  '139 discloses a flat drop optical fiber cable, comprising (see mainly fig. 16): 
one or more buffer tubes 91 (to replace buffer tube 89 as described in [0059]), wherein the one or more buffer tubes extends substantially along a 
a plurality of optical fiber ribbons 1 ("one or more 12 fiber ribbons 1" in [0059]), wherein each of the plurality of optical fiber ribbons comprising a plurality of optical fibers (12 in the example, but could be from 2 to 24 as stated in [0059]), wherein the one or more buffer tubes encapsulates the plurality of optical fiber ribbons; and
a cable sheath 88 encapsulating the one or more buffer tubes and the plurality of optical fiber ribbons, wherein the cable sheath is characterized by an elliptical cross section, and wherein each of the one or more buffer tubes 91 is circular in cross section, encapsulated in the elliptical cross section of the cable sheath.
	Claim 4:  The plurality of optical fiber ribbons is one of rollable ribbons and non-rollable ribbons (rollable in the illustrated example).
	Claim 21:  Each of the one or more buffer tubes is positioned to intersect a first straight line extending orthogonally to the longitudinal axis of the flat drop optical fiber cable, wherein the one or more buffer tubes extend along entire length of the flat drop optical fiber cable, and wherein the one or more buffer tubes are formed of one of low smoke zero halogen 91 can be made with thermoplastics).

Claims 1, 4, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0113703 A1 (already of record).
	Claim 1:  '703 discloses a flat drop optical fiber cable, comprising (see mainly fig. 1): 
one or more buffer tubes 105, wherein the one or more buffer tubes extends substantially along a longitudinal axis passing through a geometrical center of the flat drop optical fiber cable; 
a plurality of optical fiber ribbons ([0014] states that fibers 120 can be "provided in one or more ribbons or ribbon stacks"), wherein each of the plurality of optical fiber ribbons comprising a plurality of optical fibers, wherein the one or more buffer tubes encapsulates the plurality of optical fiber ribbons; and
a cable sheath 115 encapsulating the one or more buffer tubes and the plurality of optical fiber ribbons, wherein the cable sheath is characterized by an elliptical cross section, and wherein each of the one or more buffer tubes is circular in cross section, encapsulated in the elliptical cross section of the cable sheath.

	Claim 22:  The cable sheath further encapsulates one or more water blocking tapes ([0020]-[0021]).

Claims 1, 4, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0343751 A1.
	Claim 1:  '751 discloses a flat drop optical fiber cable, comprising (see mainly fig. 7): 
one or more buffer tubes 92, wherein the one or more buffer tubes extends substantially along a longitudinal axis passing through a geometrical center of the flat drop optical fiber cable; 
a plurality of optical fiber ribbons 96, wherein each of the plurality of optical fiber ribbons comprising a plurality of optical fibers 20, wherein the one or more buffer tubes encapsulates the plurality of optical fiber ribbons; and
a cable sheath 12 encapsulating the one or more buffer tubes and the plurality of optical fiber ribbons, wherein the cable sheath is characterized by an elliptical cross section (elliptical shape for sheath 12 is an option contemplated in [0110]), and wherein each of the one or more buffer tubes 
	Claim 4:  The plurality of optical fiber ribbons is one of rollable ribbons and non-rollable ribbons.
	Claim 22:  The cable sheath further encapsulates one or more water blocking tapes ([0031]).

Response to Arguments
	The rejections of the 8/10/2020 action were overcome by the 12/7/2020 reply.  Different prior art is applied in the present action given the partial broadening of claim 1.

Allowable Subject Matter
Claims 6-20 are allowed.  Claims 2-3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of base claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for 
/Michael Stahl/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        
February 14, 2021